 1 McGREGOR W. SCOTT
   United States Attorney
 2 CHI SOO KIM
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Defendant Ryan D. McCarthy,
 6 Acting Secretary of the United States Army

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   KEVIN COX,                                             CASE NO. 2:18-cv-02110 MCE-CKD PS

12                                   Plaintiff,              JOINT STIPULATION AND [PROPOSED]
                                                             ORDER REGARDING SCHEDULING
13                             v.

14   RYAN D. MCCARTHY, ACTING
     SECRETARY OF THE UNITED STATES
15   ARMY,

16                                   Defendant.

17

18             Defendant Ryan D. McCarthy, Acting Secretary of the United States Army, and Plaintiff Kevin

19 Cox respectfully propose and stipulate to modify the schedule set in the April 24, 2019 Order [ECF No.

20 37] as set forth below. There is good cause to modify the briefing schedule to allow the parties

21 sufficient time to address Phase I discovery issues.

22                                                                Current             Proposed
           -   Early dispositive motion or notice to Plaintiff    Aug. 14, 2019       Oct. 18, 2019
23         -   Plaintiff’s opposition                             n/a                 Nov. 8, 2019
24         -   Defendant’s reply                                  n/a                 Nov. 22, 2019

25

26 / / /
27 / / /

28 / / /


      Cox v. Esper, No. 2:18-cv-02110 MCE-CKS PS                                                       1
30    JOINT STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULING
 1 Respectfully submitted,

 2 DATED: August 13, 2019                               MCGREGOR W. SCOTT
                                                        United States Attorney
 3

 4                                                       /s/ Chi Soo Kim
                                                        CHI SOO KIM
 5                                                      Assistant United States Attorney

 6 DATED: August 13, 2019
                                                         /s/ Kevin Cox         (authorized 8/13/19)
 7                                                      KEVIN COX
                                                        Plaintiff
 8

 9
                                                         ORDER
10

11
               IT IS HEREBY ORDERED that the following deadlines are set:
12
               1. Early dispositive motions are to be filed by October 18, 2019, or, in the alternative, defendant
13                is to notify plaintiff and the court by this date that he will not file an early dispositive
14                motion.

15             2. The opposing party’s opposition to any dispositive motion filed by October 18, 2019, will be due
                  November 8, 2019, and the moving party’s reply will be due November 22, 2019; and
16
               3. The party filing an early dispositive motion will notice the motion for hearing at that time; and
17
               4. All other dates, including Phase II discovery deadlines, will be set as needed.
18

19

20 Dated: August 19, 2019
                                                          _____________________________________
21                                                        CAROLYN K. DELANEY
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24
     15 cox2110.stipulation
25

26
27

28


       Cox v. Esper, No. 2:18-cv-02110 MCE-CKS PS                                                                2
30     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULING
